Case 2:17-cv-00472-JDC-KK Document 106 Filed 07/31/20 Page 1 of 8 PageID #: 2718



                                   UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF LOUISIANA
                                      LAKE CHARLES DIVISION


 DANIEL GONZALES LLAGAS                                CASE NO. 2:17-CV-00472

 VERSUS                                                JUDGE JAMES D. CAIN, JR.

 SEALIFT HOLDINGS INC ET AL                            MAGISTRATE JUDGE KAY

                                MEMORANDUM RULING AND ORDER

            Before the Court is a “Motion to Reduce Security” (Doc. 102) wherein Sealift

 Holdings, Inc., Sealift, Inc., Black Eagle Shipping, LLC, Fortune Maritime, LLC, Sealift

 Tankships, LLC, Sagamore Shipping, LLC and Remington Shipping, LLC (collectively

 referred to as “Sealift”) request that the Court reduce the security posted for the claims of

 Plaintiff Daniel Gonzales Llagas.

                                            PROCEDURAL HISTORY

            Plaintiff filed the instant lawsuit on March 17, 2017, asserting claims arising out of

 his employment on Sealift vessels; Plaintiff alleges that his wages were paid contrary to

 U.S. law. Plaintiff prayed for relief including (1) certification as a class action “on behalf

 of all foreign nationals who worked as a seafarer aboard the vessels of the Sealift Fleet

 between January 1, 2015 and March 17, 2017; (2) payment of wages calculated at the

 “highest rate of pay from [the proposed class’s] port of embarkation;” and (3) issuance of

 a writ of attachment of Sealift’s vessel, the M/V Black Eagle (the “Vessel”). 1 To avoid

 seizure, Sealift provided Plaintiff with alternate security in the form of a Letter of


 1
     Doc. 1-1, Petition for Damages, ¶ 7.
Case 2:17-cv-00472-JDC-KK Document 106 Filed 07/31/20 Page 2 of 8 PageID #: 2719



 Undertaking (“LOU”) in the amount of $7.5 million issued by the American Steamship

 Owners Protection & Indemnity Association. 2

          After removal from state court, and pursuant to a Motion to Stay Litigation and

 Arbitration filed by Sealift, 3 followed by various other motions, the last of which was a

 Motion to Appoint Arbitrator and, Additionally or in the Alternative, Motion to Enjoin

 Select Foreign Proceedings” 4 this Court concluded that Plaintiff’s employment contract

 (“POEA”) which contained an arbitration clause was enforceable and that the arbitral

 proceeding belongs before the arbitral bodies in the Philippines. 5 We also found that

 Section 5 of the POEA grants this Court the authority to designate and appoint an arbitrator.

 The Court expressly noted that counsel for Plaintiff Llagas had failed to comply with this

 Court’s rulings and orders to arbitrate Plaintiff’s claims pursuant to the arbitration

 provision in the POEA. Due to the protracted motion practice, and counsel for Plaintiff

 Llagas’ blatant non-compliance with this Court’s orders, we ordered Llagas to proceed

 with arbitration in the Philippines with the National Conciliation Mediation Board of the

 Department of Labor and Employment within 30 days of the ruling. 6

          Also before the Court was a Motion to Certify Class which was denied due to a lack

 of standing because Llagas’s claims are subject to arbitration under Fifth Circuit law.

 Sealift now asks the Court to reduce its $7.5 million bond to a maximum of $41,570. Sealift




 2
   Defendants’ exhibit 1.
 3
   Doc. 9.
 4
   Doc. 95.
 5
   Doc. 101.
 6
   Id.

                                          Page 2 of 8
Case 2:17-cv-00472-JDC-KK Document 106 Filed 07/31/20 Page 3 of 8 PageID #: 2720



 argues that this amount is more than sufficient to secure any conceivable arbitration award

 in Llagas’s favor.

          Llagas opposes the reduction in security. Llagas asserts that the case is stayed

 pending arbitration and remains a putative class action. 7 He attempts to persuade the Court

 not to evaluate the merits and value of the litigation. Llagas acknowledges that it is up to

 the Philippine arbitrator to determine the merits of his individual claim and then argues that

 the putative class is at least the same today as it was when Sealift agreed to the $7.5 million

 LOU.

          Louisiana Code of Civil Procedure provides that “[i]f the value of the property

 seized under a writ attachment or of sequestration exceeds what is reasonably necessary to

 satisfy the plaintiff’s claim, the defendant by contradictory motion may obtain the release

 of the excess.” Louisiana Code Civ. P. art. 3503. Likewise, Supplemental Rule E(6)

 provides that:

          Whenever security is taken the court may, on motion and hearing, for good
          cause shown, reduce the amount of security given; and if the surety shall be
          or become insufficient, new or additional sureties may be required on motion
          and hearing.

 Federal Rule of Civil Procedure Supplemental Rule E(6). This Court’s task is to quantify

 the value of the Plaintiff’s claim as “fairly stated.” The “fairly stated” provisions of Rule

 E(5) indicates that the Court is not bound by any monetary amount set forth in the

 complaint, but can “look behind the complaint to ascertain the amount actually in




 7
  Llagas asserts that he will seek class certification in this Court after arbitration if the Philippine arbitrator does not
 determine class status beforehand. Doc. 104, p. 4.

                                                       Page 3 of 8
Case 2:17-cv-00472-JDC-KK Document 106 Filed 07/31/20 Page 4 of 8 PageID #: 2721



 controversy . . . . Where the claim is unliquidated and the parties cannot agree as to the

 amount of the bond, it will be incumbent upon the court to make some effort to place a

 reasonable value on the claim.” Transportes Navieros y Terrestres S.A. de C.V. v.

 Fairmount Heavy Transport, N.V., 572 F.3d 96, 108 (2nd Cir. 2009). The Fairmount court

 recognized that a district court’s discretion to reduce security is crucial to prevent the pre-

 judgment attachment from becoming an unfair and abusive weapon wielded by plaintiffs.

 Hence, Sealift maintains that a significant reduction in security is appropriate.

        Sealift notes that Llagas’s original petition was filed as a putative class action

 seeking unspecified damages on behalf of a class of foreign seafarers who worked onboard

 Sealift vessels. Sealift argues that this Court’s denial of the Motion to Certify Class

 fundamentally altered the landscape and eliminated the grounds for securing class claims.

 Therefore, security should be limited to a sum sufficient to secure Llagas’ potential

 arbitration award.

        Llagas appears to argue that the issue of class certification is delayed, but not dead,

 therefore, the value of the claim remains the same. In other words, Llagas contends that

 Sealift should be required to secure the claims of theoretical class members. This Court, in

 adopting the Magistrate Judge’s Report and Recommendation concluded that Llagas is

 bound to arbitrate his individual claims and thus lack standing to bring a collective action.

 Our ruling is supported by ample authority that a plaintiff who agrees to arbitrate his claims

 waives any right to bring a collective action with regard to those claims. Accordingly,

 Llagas lacks standing which deprives the district court of subject matter jurisdiction over

 those claims. White v. Turner, 2016 WL 1090107, at *5-6 (S.D. Tex. 2016); Dixon v. NBC

                                          Page 4 of 8
Case 2:17-cv-00472-JDC-KK Document 106 Filed 07/31/20 Page 5 of 8 PageID #: 2722



 Universal Media, LLC, 947 F.Supp.2d 390, 406 (S.D.N.Y. 2013) (“[plaintiff] has agreed

 to arbitrate her FLSA claims, and has waived the right to bring a collective action with

 regards to those claims”); Beery v. Quest Diagnostics, Inc., 2013 WL 3441792 (D.N.J.

 2013) (dismissing class action claims after finding that named plaintiff’s agreement to

 arbitrate deprived court of subject matter jurisdiction). See also Genesis Healthcare Corp.

 v. Symczyk, 569 U.S. 66, 74-79 (holding mootness of named plaintiff’s putative class

 certification deprived court of subject matter jurisdiction).

        Llagas also argues that this Court does not have the authority to reduce security.

 Sealift cites cases in which the courts routinely reduce the amount of security held during

 a stay pending resolution of the merits of a claim in foreign arbitration. Daeshin Shipping

 Co. Ltd. v. Meridian Bulk Carriers, Ltd., 2005 WL 2446236 (S.D.N.Y. 2005) (granting

 motion to reduce security and cross-motion for countersecurity while claim was pending

 in London arbitration); Pilot Enterprises, Inc. v. Brodosplit Inc., 2009 WL 995452

 (S.D.N.Y. 2009) (granting motion to reduce security for claim pending in London

 arbitration).

        Sealift also notes that because Rule E(7) permits the court to retain the power to rule

 on a Motion to Set Countersecurity (which necessarily requires the court to determine the

 amount of such countersecurity), then it would be illogical to not permit the court to retain

 the power to reduce security. Sealift further remarks that Llagas has cited no Fifth Circuit

 authority to support his contention that this Court is without the authority to reduce the

 security pending the foreign arbitration proceeding. The Court agrees with Sealift that this



                                          Page 5 of 8
Case 2:17-cv-00472-JDC-KK Document 106 Filed 07/31/20 Page 6 of 8 PageID #: 2723



 Court has the authority to reduce security pending the foreign arbitration, if such is

 warranted.

            As noted by Sealift, this Court does not need to evaluate the merits of Llagas’s

 claims in order to determine if the security should be reduced and by what amount. The

 Court need only determine the fairly stated value of the claims by looking behind the

 complaint and making an effort to place a reasonable value on the claims to ensure that

 maritime plaintiffs do not abuse the attachment procedure by claiming damages that have

 no basis in reality. Fairmount Heavy Transport, N.V., 572 F.3d at 108.

            Sealift has submitted evidence for this Court to determine the fairly state values of

 Llagas’s claims. In his Petition for Damages, Llagas alleges that his employment was

 contrary to U.S. law and that he is entitled to compensation pursuant to 46 U.S.C. § 11107. 8

 46 U.S.C. § 11107 provides as follows:


            An engagement of a seaman contrary to the laws of the United States is void.
            A seaman so engaged may leave the service of the vessel at any time and is
            entitled to recover the highest rate of wages at the port from which the
            seaman was engaged or the amount agreed to be given the seaman at the time
            of the engagement, whichever is higher.

            Llagas stipulated in the records that he had been paid in full all wages due under his

 Contract of Employment. 9 Therefore, Llagas’s potential claim would be calculated based

 on the highest rate of wages available in the port of engagement offset by wages already




 8
     Defendant’s exhibit 2, ¶ 4, Petition for Damages.
 9
     Doc. 69.

                                                         Page 6 of 8
Case 2:17-cv-00472-JDC-KK Document 106 Filed 07/31/20 Page 7 of 8 PageID #: 2724



 paid. The port of engagement is a plaintiff’s port of hire. Dziennik v. Sealift, Inc., 2018

 U.S. Dist. LEXIS 59211, *4 (E.D.N.Y. 2018). Llagas’s port of hire was in Manila. 10

         “Highest rate of wages” has been held to be the higher of either the wages a seaman

 orally agreed to, or the highest rate of wages that could be earned by a seaman at the port

 of hire who has the same rating as the complainant. TWC Special Credits v. Chloe Z.

 Fishing Co. Inc., 129 F.3d 1330, 133 (9th Cir. 1997) (“Cases construing the predecessor

 statutes of 46 U.S.C. § 11107 consistently held that a seaman’s ‘highest rate of wages’ was

 to be measured against seamen with the same rating or similar duties.’” (citations omitted)).

         Llagas was employed as a “fitter,” on various vessels owned by Sealift during 2015-

 2017; during that three year period, Llagas worked 24 months and earned a total pay of

 $41,570 which equates to approximately $1,732 per month. 11 Sealift informs the Court

 that the $7.5 million security equates to $312,500 per month 12 which is roughly 180 times

 Llagas’s gross earnings over three years. Llagas claims as damages the difference between

 the highest rate of wages available to fitters in Manila during the relevant time period, and

 the wages actually paid to Llagas.

         Noting that it is Llagas’s burden to prove the quantum of his claim as well as to

 demonstrate the “fairly stated” value of that claim for security purposes, Sealift suggests

 that security equal to Llagas’s gross wages over three years ($41,570) is more than

 adequate for his claim. Thus, Sealift requests that its security be reduced from $7.5 million

 to $41,570.


 10
    Defendants’ exhibit 4. Employment Contract.
 11
    Defendants’ exhibit 3, Payroll Records from Lots Shipping & Trading Pte. Ltd, Llagas’s employer.
 12
    $7,500,000/24= $312.500.

                                                   Page 7 of 8
Case 2:17-cv-00472-JDC-KK Document 106 Filed 07/31/20 Page 8 of 8 PageID #: 2725



        The Court agrees with Sealift that we have the authority to reduce its security and

 furthermore, that the security originally agreed upon is now excessive. The Court notes

 that Llagas has not provided any quantum value of his claims for us to consider, nor does

 he dispute the reduced amount of security offered by Sealift. We further find that security

 in the amount of $41,570 as presented by Sealift is a reasonable amount as to Llagas’s

 claims.

                                      CONCLUSION

        For the reasons set forth above,

        IT IS ORDERED that the Motion to Reduce Security (Doc. 102) is hereby

 GRANTED and the $7.5 million security is hereby REDUCED and SET at $41,570.

        THUS DONE AND SIGNED in Chambers, on this 31st day of July, 2020.



                     _______________________________________
                               JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE




                                           Page 8 of 8
